Title: To James Madison from Nicholas Biddle, 26 April 1825
From: Biddle, Nicholas
To: Madison, James


        
          Dear Sir,
          Bank of the United States April 26. 1825
        
        I have delayed answering the letter which you did me the honor to write to me on the 16th inst, until I could communicate the decision of the Board of Directors, which took place today.
        The difficulty which attends such an arrangement as you propose, arises from the nature of the operations of the Bank, and the peculiar situation of a large portion of its property. It is considered essential to the prosperity of such an institution, that its funds should be as flexible and convertible as possible, that it should be mainly occupied in facilitating the exchanges of the community, & abstain from all investments of a permanent character. The early misfortunes of the Bank of the U. States moreover, have thrown upon it a great mass of real property, & of debts secured

by real property; in which has been thus absorbed & fixed a considerable proportion of its capital. Under these circumstances, it has become for many years past, an established part of the policy of the Bank to avoid all loans for indeterminate or long periods, and all loans on the security of real estate. This rule was adopted with much deliberation and such is the general conviction of its propriety that it has been uniformly and steadily adhered to. On no other occasion however have the Board of Directors found a conformity to it so painful as in the present instance—but after seeking in their high respect for you personally, and in your long & distinguished career of public service, some motive to justify a departure from the settled system of the Bank, they have felt themselves constrained by a sense of duty to the interests confided to them, to deny themselves the pleasure of acceding to your wishes. By you, who have so often had occasion to sacrifice private feelings to a sentiment of public duty, the motives of this determination, will I trust be understood & appreciated. I need not assure you, how gratifying to myself personally it would have been to communicate a result more agreeable to you, had it been deemed consistent with the interests of the Bank, nor with how much consideration & esteem I am very truly yrs.
        
          N BiddlePrest.
        
      